                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                      January 21, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

FRED LOPEZ,                                              §
                                                         §
           Plaintiff,                                    §
VS.                                                      § CIVIL ACTION NO. 7:18-CV-260
                                                         §
ALLSTATE TEXAS LLOYDS,                                   §
                                                         §
           Defendant.                                    §

                                          OPINION & ORDER

         The Court now considers the “Motion for Summary Judgment”1 filed by Allstate Texas

Lloyds (“Defendant”), the response2 and supplemental response3 filed by Fred Lopez

(“Plaintiff”), and Defendant’s reply.4 The Court also considers Plaintiff’s “Motion for Partial

Summary Judgment,”5 Defendant’s response,6 and Plaintiff’s reply;7 Defendant’s “Motion to

Abate and Administratively Stay Case;”8 and Defendant’s “Agreed Motion to Withdraw.”9

         After considering the record, motions, and relevant authorities, the Court GRANTS

Defendant’s “Agreed Motion to Withdraw;” DENIES AS MOOT Defendant’s “Motion to

Abate and Administratively Stay Case;” GRANTS IN PART and DENIES IN PART

Defendant’s “Motion for Summary Judgment;” and DENIES Plaintiff’s “Motion for Partial

Summary Judgment.”



1
  Dkt. No. 30. The Court notes Defendant incorrectly characterizes its own name by titling its motion as “Defendant
Allstate Vehicle and Property Insurance Company’s Motion for Summary Judgment.”
2
  Dkt. No. 31.
3
  Dkt. No. 36.
4
  Dkt. No. 32.
5
  Dkt. No. 39.
6
  Dkt. No. 41.
7
  Dkt. No. 42.
8
  Dkt. No. 40.
9
  Dkt. No. 55.

1 / 22
         I.      BACKGROUND

         This is a first-party insurance case involving Plaintiff’s denied claim for storm damage to

his Rio Grande City, Texas property under his policy with Defendant (the “Policy”). 10 Plaintiff’s

property was covered under the Policy from July 24, 2017 to July 28, 2018 with a $2,012.00

windstorm and hail deductible.11 Plaintiff alleges an October 21, 2017 wind and hail storm

damaged his “roof, exterior siding of the home, windows, window screens, fence, and fascia

boards surrounding the home.”12 Shortly thereafter, Plaintiff submitted13 his claim to Defendant,

which Defendant acknowledged14 on November 2, 2017. Defendant’s inspector, Todd Curtis

(“Mr. Curtis”), inspected Plaintiff’s property on November 16, 2017, and “drafted an estimate,

listing [Plaintiff’s] replacement cost value of [Plaintiff’s] damages below the deductible of

$2,012.00.”15

         According to Plaintiff, Mr. Curtis then “issued two conflicting views”16 and

“misrepresented the damages to [Plaintiff] in his estimate and subsequent correspondence” 17 in a

November 20, 2017 claim decision letter and a December 6, 2017 claim denial letter. The

November 20, 2017 claim decision letter from Mr. Curtis states, “[Plaintiff’s] damage estimate is

less than [Plaintiff’s] policy deductible of $2,011.00 [sic], [and] [b]ecause of this, there will be

10
   Dkt. No. 24 (Plaintiff’s Second Amended Complaint); Dkt. Nos. 30-1 (the Policy attached by Defendant) & 39-1
(the Policy attached by Plaintiff) (collectively, the “Policy”). The property is located at 2395 Sable Palm Dr., Rio
Grande City, Texas 78582. Plaintiff’s Policy No. is 936345143 and Claim No. is 0480769958.
11
   Dkt. No. 24 p. 2, ¶ 5; the Policy. A November 20, 2017 letter from Mr. Curtis characterizes the Policy deductible
as “$2,011.00.” Dkt. No. 30-5.
12
   Dkt. No. 24 p. 2, ¶ 6.
13
   It is unclear when Plaintiff submitted his claim because Plaintiff does not attach supporting documentation.
14
   Dkt. No. 30-3 (November 2, 2017 letter attached by Defendant); Dkt. No. 39-2 (November 2, 2017 letter attached
by Plaintiff).
15
   Dkt. No. 24 p. 2, ¶ 8; Dkt. No. 30-4 (November 16, 2017 estimate attached by Defendant listing the date of
inspection and date of completed estimate as November 16, 2017 and sworn as true and accurate by Carl J. Marsico,
Defendant’s custodian of records); Dkt. No. 30-2 (Carl J. Marsico’s Affidavit in Support of Summary Judgment
Evidence); Dkt. No. 39-4 (December 15, 2017 estimate attached by Plaintiff reflecting a November 16, 2017
inspection and December 15, 2017 completion of estimate); Dkt. No. 30-6 (December 15, 2017 estimate attached by
Defendant reflecting a November 16, 2017 inspection and December 15, 2017 completion of estimate).
16
   Dkt. No. 24 p. 3, ¶ 11.
17
   Id. at p. 2, ¶¶ 9–10.

2 / 22
no payment made at this time and [Plaintiff’s] claim will be closed.”18 In the December 6, 2017

claim denial letter, Mr. Curtis states “there was no physical or additional damage sustained in the

loss . . . [and] [Defendant] cannot issue payment for the specific areas that [Defendant] inspected

and did not find any physical damage.”19

         While a date of reinspection is unclear, Mr. Curtis apparently completed a second

estimate on December 15, 2017.20 The December 15, 2017 estimate differs from the November

16, 2017 estimate in several ways. Under “Summary for AA-Dwelling,” the December 15, 2017

estimate increased the November 16, 2017 estimate’s “Full Deductible” from $667.83 to

$911.00.”21 Under “Summary for BB-Other Structures,” the December 15, 2017 estimate also

includes “Full Deductible = 1,100.00,” which is not present on the November 16, 2017

estimate.22 Further, the December 15, 2017 estimate includes a “Summary for AA-470T-Trees,”

which is absent in the November 16, 2017 estimate.23 Defendant maintains no new or additional

damages were found.24

         Plaintiff sent Defendant a letter of representation and demand for $14,925.00 on May 8,

2018.25 Plaintiff then filed suit in state court on July 19, 2018, seeking monetary relief over

$100,000, but not more than $200,000.26 Defendant removed to this Court based on diversity


18
   Dkt. No. 30-5 (November 20, 2017 claim decision letter as attached by Defendant); Dkt. No. 39-5 p. 1 (November
20, 2017 claim decision letter as attached by Plaintiff).
19
   Dkt. Nos. 39-3 & 39-5 p. 2 (December 6, 2017 claim denial letter as attached by Plaintiff). Plaintiff also inserts a
screenshot of the letter in the second amended complaint. Dkt. No. 24 p. 3.
20
   Dkt. No. 39-4 (December 15, 2017 estimate attached by Plaintiff reflecting a November 16, 2017 inspection and
December 15, 2017 completion of estimate); Dkt. No. 30-6 (December 15, 2017 estimate attached by Defendant
reflecting a November 16, 2017 inspection and December 15, 2017 completion of estimate). These documents are
the same. Confusingly, Defendant also formerly attached the December 15, 2017 estimate to a prior motion, except
the first page listed the date of completed estimate as “December 4, 2017.” Dkt. No. 15-2 p. 19. It is also missing the
Recap of Taxes, Recap by Room, and Recap by Category. See Dkt. No. 39-4 pp. 9–11.
21
   Compare Dkt. No. 30-4 p. 6 with Dkt. Nos. 30-6 p. 6 & 39-4 p. 6.
22
   Compare Dkt. No. 30-4 p. 7 with Dkt. No. 39-4 p. 7.
23
   Dkt. No. 39-4 p. 8.
24
   Dkt. No. 30 p. 3, ¶ 9 (Defendant’s Motion for Summary Judgment).
25
   Dkt. No. 30-7 (attached by Defendant).
26
   Dkt. No. 1-2 p. 2.

3 / 22
jurisdiction on August 17, 2018.27 The Court later granted Plaintiff leave to amend,28 and

Plaintiff filed a first amended complaint on October 24, 2018.29

         Plaintiff invoked appraisal on December 12, 2018 pursuant to the Policy.30 Defendant

announced its receipt of Plaintiff’s appraisal demand on December 28, 2018, and designated

AllStar Adjusters USA as appraiser.31 Upon motion, the Court abated the case pending

appraisal.32

         On January 31, 2019, Plaintiff’s appraiser, Earl Stigler, and Defendant’s appraiser, Randy

LeBlanc, agreed on an appraisal award designating a replacement cost value of $14,594.58 and

an actual cost value of $12,835.33.33 The parties agree “[t]he scope of the damage is limited to

the amount listed in Mr. LeBlanc’s estimate.”34 In their proposed Joint Pretrial Order, the parties

admit that “[o]n February 7, 2019, [Defendant] issued payment to [Plaintiff] in the amount of

$13,683.58.”35 This amount accounts for Plaintiff’s deductible.36 Yet, the parties dispute whether


27
   Dkt. No. 1.
28
   Dkt. No. 12; Dkt. No. 52 p. 2, ¶ 2.
29
   Dkt. No. 13.
30
   Dkt. No. 30-13.
31
   Dkt. No. 30-14.
32
   Dkt. No. 21.
33
   Dkt. No. 22 p. 1, ¶¶ 2–3; Dkt. No. 39-6 (January 31, 2019 appraisal award); Dkt. No. 30-8 (February 5, 2019
inspection report bearing AllStar Adjusters USA header which contains the January 31, 2019 appraisal award); Dkt.
No. 52 pp. 2, 3, 8. The photos in the inspection report are date stamped January 30, 2019. The appraisal award was
signed by Earl Stigler, appraiser for Plaintiff, and Randy LeBlanc, appraiser for Defendant. Dkt. Nos. 39-6, 30-8 p.
2. Defendant notes in its motion for summary judgment that “[b]ecause both appraisers agreed to the estimate and
award, the umpire was not needed.” Dkt. No. 30 p. 5, ¶ 15.
34
   Dkt. No. 52 p. 8, ¶ 20. Yet, the parties disagree on whether Allstar Adjusters USA prepared the appraisal report on
February 5, 2019. Id. at p. 9, ¶ 7(1).
35
   Dkt. No. 52 p. 8, ¶ 6(19). In his response to Defendant’s motion, Plaintiff specifically states “[o]n February 7,
2019, [Defendant] sent payment to [Plaintiff’s] counsel for the [replacement cost value] amount of the award less
deductible.” Dkt. No. 31 p. 2, ¶ 5.
36
   After Plaintiff’s $911.00 deductible was applied, the net appraisal award was $13,683.58. Dkt. Nos. 30-10 & 39-7
(Check for $13,683.58 dated February 7, 2019 and signed by a representative of Defendant with an unidentifiable
signature to the order of Plaintiff and Plaintiff’s counsel). Defendant also sent a letter to Plaintiff stating that “for
[the claim on Plaintiff’s coverage of “Dwelling Protection Coverage A” and “Other Structures Protection Coverage
B”] only, [Defendant] agrees to pay the Full Cost Of Repair Or Replacement less the deductible.” Dkt. No. 30-9
(February 7, 2019 letter from Defendant to Plaintiff with Carl Marsico’s signature); Dkt. No. 39-8 (February 7, 2019
letter with Defendant’s letterhead but missing a signature). Defendant tendered the payment to Plaintiff for the “full
net Replacement Cost Value set forth in the appraisal award.” Dkt. No. 39 p. 1, ¶ 3 (Plaintiff’s Motion for Partial
Summary Judgment).

4 / 22
the Policy or the Texas Prompt Payment of Claims Act (“PPCA”) controls the payment deadline,

which impacts the timeliness of Defendant’s payment of the appraisal award and Plaintiff’s

available damages. The Court addresses this issue below.

         Despite this representation, the parties then filed a “Joint Status Advisory” on February

11, 2019, alleging that “[a]s of February 11, 2019, Plaintiff ha[d] not received any payment.”37

On February 12, 2019, the Court lifted the case’s abatement because the parties’ appraisal did

not resolve the case in full, and upon Plaintiff’s request in the advisory, granted Plaintiff

additional leave to amend to file a second amended complaint to allege an additional claim for

“breach of the loss payment provision following appraisal.”38

         Plaintiff filed a second amended complaint on March 6, 2019, bringing (1) bifurcated

claims for breach of contract for “wrongfully denying and/or underpaying the claim . . . [and]

failing to pay the appraisal award’s policy benefits per the terms of the policy, particularly the

Loss Payment and Settlement Provision;” (2) violation of the PPCA, Section 542.051 of the

Texas Insurance Code, for “failure to [] pay for the losses and/or to follow the statutory time

guidelines for accepting or denying coverage;” and (3) bad faith insurance practices, namely,

violations of Sections 541.051, 541.060, and 541.061 of the Texas Insurance Code. 39 Plaintiff

also requests interest and attorneys’ fees under Section 542.060 of the Texas Insurance Code and

exemplary and/or treble damages pursuant to Texas Insurance Code Section 541.152(a)–(b).40

Defendant timely answered.41




37
   Dkt. No. 22 p. 1, ¶ 2.
38
   Dkt. Nos. 22–23.
39
   Dkt. No. 24 p. 9.
40
   Id. at pp. 9–11, ¶¶ 29, 34, 37.
41
   Dkt. No. 25.

5 / 22
         The Court then issued a new scheduling order on April 9, 2019, setting a September 30,

2019 discovery deadline and October 14, 2019 dispositive motion deadline.42 On April 18, 2019,

Defendant filed the instant motion for summary judgment, arguing it is entitled to summary

judgment on Plaintiff’s contractual and extracontractual claims because the parties completed the

appraisal process and Defendant paid the appraisal award.43 Defendant also argues Plaintiff’s

claims are wholly or partially barred for lack of coverage.44 Plaintiff filed a response,

“acknowledg[ing] that [Defendant] paid the appraisal award in a timely manner, which precludes

his breach of contract claim, and derivatively, his [PPCA] claim.”45 Plaintiff noted that “[w]hile

[Plaintiff] acknowledges that payment was timely, [Plaintiff] does not concede that timeliness is

governed by the [Policy’s loss payment provision].”46 Defendant replied.47

         On June 28, 2019, the Texas Supreme Court delivered an opinion in Barbara

Technologies v. State Farm Lloyds, setting new precedent for PPCA claims.48 Armed with this

case, Plaintiff filed a supplemental response to Defendant’s motion for summary judgment,

arguing his PPCA should survive.49 For lack of argument, Plaintiff’s supplemental response

seemingly maintains Plaintiff’s concession as to his breach of contract claim and is silent as to

Plaintiff’s extracontractual claims.50 Plaintiff then filed a “Motion for Partial Summary

Judgment” only on his PPCA claim.51 Therein, Plaintiff states “[s]hould the Court grant this

Motion and enter judgment as requested . . . [Plaintiff] will agree to voluntarily abandon his

remaining claims for breach of contract and violations of the Texas Insurance Code Section 541

42
   Dkt. No. 28.
43
   Dkt. No. 30; Dkt. No. 52 p. 2, ¶ 2.
44
   Dkt. No. 52 p. 2, ¶ 2.
45
   Dkt. No. 31 p. 2, ¶ 7.
46
   Id. at n. 1.
47
   Dkt. No. 32.
48
   No. 17-0640, 2019 WL 2710089, at *6 (Tex. June 28, 2019), reh’g denied (Dec. 13, 2019).
49
   Dkt. No. 36.
50
   Id.
51
   Dkt. No. 39 p. 2, ¶ 5.

6 / 22
relating to bad faith. To be clear, [Plaintiff] will only abandon these claims in the event the Court

grants this pending motion.”52 Defendant responded, requesting the Court hold Plaintiff to his

initial concessions regarding his breach of contract and PPCA claims,53 and Plaintiff replied,

arguing he did not abandon his PPCA claim.54 Plaintiff then argued Defendant “failed to pay the

appraisal award within the period set forth in Section 542.058 of the Texas Insurance Code.”55

         In turn, Defendant filed a “Motion to Abate and Administratively Stay Case,” citing the

potential rehearing of Barbara Technologies.56 While Plaintiff did not file a response, rendering

the motion unopposed by operation of the Local Rules, Defendant notes in the motion that

Plaintiff is opposed to the abatement and stay request.57

         II.     DISCUSSION

                 a. Defendant’s Agreed Motion to Withdraw

         The “Agreed Motion to Withdraw”58 is filed by Plaintiff’s counsel, David Bergen (“Mr.

Bergen”). “An attorney may withdraw from representation only upon leave of the court and a

showing of good cause and reasonable notice to the client.”59 Ultimately, the matter is entrusted

to the Court’s sound discretion.60

         Mr. Bergen “will not be involved in the case through trial, and therefore, [] seeks to

withdraw in order to focus on other matters at the firm.”61 Richard Daly, a partner of the law firm

representing Plaintiff, “will continue as lead counsel.”62 Mr. Bergen notes “[n]o delay or


52
   Id. at p. 18, ¶ 61.
53
   Dkt. No. 41.
54
   Dkt. No. 42 p. 8, ¶ 22.
55
   Id. at pp. 1–2.
56
   Dkt. No. 40.
57
   Id. at p. 2, ¶ 6.
58
   Dkt. No. 55.
59
   Matter of Wynn, 889 F.2d 644, 646 (5th Cir. 1989).
60
   Id.
61
   Dkt. No. 55 p. 1, ¶ 2.
62
   Id.

7 / 22
continuance is needed,” and “Defendant is in agreement with the requested relief.” 63 Because

such withdrawal provides reasonable notice to the parties, the Court finds good cause to grant the

motion. Accordingly, the Court GRANTS the motion.

                  b. Defendant’s Motion to Abate and Administratively Stay Case

         Defendant hinges its request for abatement and administrative stay on the Texas Supreme

Court’s review of a Petition for Rehearing in Barbara Technologies.64 Defendant requests the

Court abate and administratively stay the case because, without citing to the relevant case law,

“additional case law [that] has since developed pertaining to potential violations of PPCA claims

in these first-party matters . . . [and] unsettled case law on the PPCA issue.” 65 Plaintiff is

apparently opposed,66 but did not file a response in opposition by the requisite response deadline;

thus, Plaintiff is unopposed by operation of the Local Rules.67

         The Texas Supreme Court has since denied the Petition for Rehearing, 68 rendering

Defendant’s motion moot. Nevertheless, the Court notes Texas state and federal courts, including

one in this Court’s District, moved forward with similar pending matters since the June 28, 2019

Barbara Technologies opinion before and after the filing of the pending Petition for Rehearing in

that case.69 Defendant cites to no authority binding the Court to cater its personal case

management to the calendar of the Texas Supreme Court.

         Accordingly, the Court DENIES AS MOOT Defendant’s motion. The Court turns to the

parties’ motions for summary judgment.

63
   Id. ¶¶ 3–4.
64
   Dkt. No. 40.
65
   Id. at p. 2, ¶¶ 5–6. Defendant alternatively requests the Court extend its response to Plaintiff’s motion for partial
summary judgment by 30 days. Because Defendant has already filed its response, such request is now moot.
66
   Dkt. No. 40 pp. 2–3, ¶ 6.
67
   L.R. 7.4 (“Failure to respond to a motion will be taken as a representation of no opposition.”).
68
   Barbara Techs., 2019 WL 2710089.
69
   See Park Bd. Ltd. v. State Auto. Mut. Ins. Co., No. 4:18-CV-382, 2019 WL 3776450 (E.D. Tex. Aug. 12, 2019);
Hyewon Shin v. Allstate Texas Lloyds, No. 4:18-CV-01784, 2019 WL 4170259 (S.D. Tex. Sept. 3, 2019); Lambert
v. State Farm Lloyds, No. 02-17-00374-CV, 2019 WL 5792812 (Tex. App. Nov. 7, 2019).

8 / 22
                 c. Motions for Summary Judgment

                          i. Legal Standard

         Under Federal Rule of Civil Procedure (“Rule”) 56, summary judgment is proper when

there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.”70 “A fact is ‘material’ if its resolution could affect the outcome of the action,”71

while a “genuine” dispute is present “only if a reasonable jury could return a verdict for the non-

movant.”72 As a result, “[o]nly disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.” 73 “Although this is an

exacting standard, summary judgment is appropriate where the only issue before the court is a

pure question of law.”74

         The movant bears the initial burden of showing the absence of a genuine issue of material

fact,75 but is freed from this initial burden on matters for which the non-movant would bear the

burden of proof at trial; in that event, the movant’s burden is reduced to merely pointing to the

absence of evidence.76 If the movant meets its initial burden, the non-movant must then

demonstrate the existence of a genuine issue of material fact.77 This demonstration must

specifically indicate facts and their significance,78 and cannot consist solely of “[c]onclusional




70
   Fed. R. Civ. P. 56(a).
71
   Burrell v. Dr. Pepper/Seven UP Bottling Grp., Inc., 482 F.3d 408, 411 (5th Cir. 2007) (internal quotation marks
and citation omitted).
72
   Fordoche, Inc. v. Texaco, Inc., 463 F.3d 388, 392 (5th Cir. 2006) (citation omitted).
73
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
74
   Sheline v. Dun & Bradstreet Corp., 948 F.2d 174, 176 (5th Cir. 1991).
75
   See Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).
76
   See id. at 323–25; see also Transamerica Ins. Co. v. Avenell, 66 F.3d 715, 718–19 (5th Cir. 1995).
77
   See Celotex Corp., 477 U.S. at 323.
78
   See Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998).

9 / 22
allegations and denials, speculation, improbable inferences, unsubstantiated assertions, and

legalistic argumentation.”79

                          ii. Summary Judgment Evidence

          Defendant provides summary judgment evidence in the following forms: (1) a notarized

copy of the Policy as certified by Defendant’s Claim Support employee, Jeremy LeBeau; 80 (2) an

affidavit signed by Defendant’s Property Litigation Consultant and a custodian of records, Carl J.

Marsico,81 along with (a) Defendant’s November 2, 2017 claim acknowledgement letter,82 (b)

Mr. Curtis’ November 16, 2017 estimate,83 (c) Defendant’s November 20, 2017 claim denial

letter,84 (d) Mr. Curtis’ December 15, 2017 estimate,85 (e) Plaintiff’s May 8, 2018 demand letter

to Defendant,86 (f) February 5, 2019 inspection report, photos, and agreed January 31, 2019

appraisal award,87 (g) a letter sent by Carl J. Marsico dated February 7, 2019, “advising of full

payment of the appraisal award minus Plaintiff’s deductible,”88 (h) Defendant’s check for

$13,683.58 paid to the order of Plaintiff and Plaintiff’s counsel,89 and (i) a February 8, 2019

FedEx delivery receipt;90 and (3) an affidavit signed by Defendant’s counsel, Brittany M.

Baker,91 along with (a) Plaintiff’s counsel’s December 12, 2018 letter to Defendant’s counsel




79
   U.S. ex rel. Farmer v. City of Hous., 523 F.3d 333, 337 (5th Cir. 2008) (citing TIG Ins. Co. v. Sedgwick James of
Wash., 276 F.3d 754, 759 (5th Cir. 2002)).
80
   Dkt. No. 30-1.
81
   Dkt. No. 30-2.
82
   Dkt. No. 30-3.
83
   Dkt. No. 30-4.
84
   Dkt. No. 30-5.
85
   Dkt. No. 30-6.
86
   Dkt. No. 30-7.
87
   Dkt. No. 30-8.
88
   Dkt. No. 30-9.
89
   Dkt. No. 30-10.
90
   Dkt. No. 30-11.
91
   Dkt. No. 30-12.

10 / 22
invoking appraisal,92 and (b) Defendant’s counsel’s December 28, 2018 letter to Plaintiff’s

counsel designating Defendant’s appraiser, Randy LeBlanc.93

          Plaintiff also provides the following summary judgment evidence: (1) a Declaration of

David L. Bergen,94 along with (a) the same copy of the Policy as attached by Defendant, 95 (b)

Defendant’s November 2, 2017 claim acknowledgement letter,96 (c) Defendant’s November 20,

2017 claim denial letter,97 (d) Defendant’s December 6, 2017 second claim denial letter,98 (e)

Mr. Curtis’ December 15, 2017 estimate,99 (f) the agreed January 31, 2019 appraisal award,100

(g) Defendant’s check for $13,683.58 paid to the order of Plaintiff and Plaintiff’s counsel, 101 and

(h) Defendant’s February 7, 2019 letter to Plaintiff regarding payment.102

          The Court finds the parties provides competent summary judgment evidence. The

affidavits are made on personal knowledge, set out facts that would be admissible evidence, and

therein show the affiants competent to testify on the matters stated.103

                          iii. Breach of Contract

          Plaintiff’s breach of contract claim is based on two alleged breaches: (1) the initial denial

and/or underpayment of the claim; and (2) the timeliness of payment according to the Policy’s

Loss Payment and Settlement Provision.104 The Court begins with the second basis.


92
   Dkt. No. 30-13.
93
   Dkt. No. 30-14.
94
   Dkt. No. 39-9.
95
   Compare Dkt. No. 30-1 with Dkt. No. 39-1.
96
   Dkt. No. 39-2.
97
   Dkt. No. 39-5.
98
   Dkt. No. 39-3.
99
    Dkt. No. 39-4. Plaintiff’s attached December 15, 2017 estimate contains 11 pages. Defendant attaches the same
estimate, but such estimate contains 12 pages. Compare Dkt. No. 30-6 with Dkt. No. 39-4. The twelfth page is an
eagle view diagram of the property indicating the storm direction. Dkt. No. 30-6 p. 12.
100
    Dkt. No. 39-6.
101
    Dkt. No. 39-7.
102
    Dkt. No. 39-8. Plaintiff’s attached February 7, 2019 letter is missing the signature from Carl Marsico, as included
on Defendant’s attached February 7, 2019 letter. Further, only Plaintiff’s attached version contains a February 8,
2018 “RECEIVED” stamp. Compare Dkt. No. 30-9 with Dkt. No. 39-8.
103
    See Fed. R. Civ. P. 56(c)(4).

11 / 22
          As to the alleged second breach, the Court notes Plaintiff’s stance on this claim and the

timeliness of payment is inconsistent, and generally, Plaintiff conceded throughout his filings

that the appraisal payment was timely. Although Plaintiff’s breach of contract claim in his

second amended complaint is based “particularly on the Loss Payment and Settlement

Provision,”105 Plaintiff argues in his reply brief to his own motion for partial summary judgment

that Section 542.058 of the Texas Insurance Code controls the timeliness of the parties’ appraisal

payment instead of the Policy’s Loss Payment Provision.106

          Barbara Technologies clearly held “use of the appraisal process falls outside the scope of

section 542.055.”107 “Because the [PPCA] does not address appraisals at all, the timeliness of

any appraisal payment must be based on deadlines provided in the policy’s appraisal provision, if

any, and not on anything within the [PPCA]. But a payment that is timely under a policy

appraisal provision may not be timely under the [PPCA].”108

          Here, Plaintiff’s reliance on the timeframe set out in Section 542.058 to establish his

breach of contract claim is misplaced. Barbara Technologies provides for the Policy’s Loss

Payment and Settlement Provision to control the appraisal payment deadline. The Court must

now determine whether the appraisal payment was timely according to the Policy.

          Section 542.058, which is part of the PPCA, provides for damages if the insurer, after

receiving notice of the claim under Section 542.055, “delays payment of a claim for a period

exceeding the period specified by other applicable statutes or, if other statutes do not specify a




104
    Dkt. No. 24 p. 9 (“[Defendant] breached the terms of that contract by wrongfully denying and/or underpaying the
claim. [Defendant] further breached the policy by failing to pay the appraisal award’s policy benefits per the terms
of the policy, particularly the Loss Payment and Settlement Provision.”).
105
    Dkt. No. 24 p. 9.
106
    Dkt. No. 42 pp. 1–2.
107
    Barbara Techs., 2019 WL 2710089, at *6.
108
    Id. at *20 n. 12 (Boyd, J., concurring in part and dissenting in part).

12 / 22
period, for more than 60 days . . . .”109 Section 542.055 expressly addresses an insurer’s receipt

of notice a claim and instructs an insurer under these circumstances to “not later than the 15th

day” acknowledge receipt of the claim, commence any investigation of the claim, and request

certain items from a claimant.110 Conversely, the Policy’s Loss Payment and Settlement

Provision provides:

          a. If we notify you that we will pay your claim, or part of your claim, we must
             pay within 5 business days after we notify you.
          b. If payment of you[r] claim or part of your claim requires the performance of
             an act by you, we must pay within 5 business days after the date you
             performed the act.111

          Plaintiff agrees the appraisal award was issued on January 31, 2019. 112 Defendant alleges

it received notice of the award on February 5, 2019.113 The parties admit in their proposed Joint

Pretrial Order that “[o]n February 7, 2019, [Defendant] issued payment to [Plaintiff] in the

amount of $13,683.58.”114 Carl Marsico, Defendant’s Property Litigation Consultant and a

custodian of records, states he “issued Check # 521012696 for $13,683.58 to [Plaintiff] and

[Plaintiff’s counsel]” at an address that matches Plaintiff’s counsel’s office address. 115 Such

payment apparently was accompanied by a February 7, 2019 letter, stating Defendant “agrees to

pay the Full Cost Of Repair Or Replacement less the deductible.”116 In support, Defendant

attaches a February 8, 2019 FedEx delivery receipt indicating a FedEx envelope was delivered to

“Reception/Front Desk” of Plaintiff’s counsel’s office.117


109
    Tex. Ins. Code § 542.058.
110
    Id. § 542.055.
111
    Dkt. No. 30-1 p. 36 (the Policy, “Loss Payment”).
112
    Dkt. No. 31 p. 2, ¶ 5; Dkt. No. 39-6 (agreed January 31, 2019 appraisal award as attached by Plaintiff).
113
    Dkt. No. 52 p. 6.
114
    Id. at p. 8, ¶ 19; Dkt. No. 39-7 ($13,683.58 check paid to the order of Plaintiff and Plaintiff’s counsel).
115
    Dkt. No. 30-2 p. 2, ¶ 10.
116
    Compare Dkt. No. 30-9 with Dkt No. 39-8. Plaintiff’s attached February 7, 2019 letter is missing the signature
from Carl Marsico, as included on Defendant’s attached February 7, 2019 letter. Further, only Plaintiff’s attached
version contains a February 8, 2018 “RECEIVED” stamp.
117
    Dkt. No. 30-11.

13 / 22
          Yet, Plaintiff contests “[w]hether Counsel for Plaintiff received the appraisal award on

February 8, 2019 via FedEx.”118 Plaintiff also represented in the parties’ February 11, 2019 joint

status advisory that “[a]s of February 11, 2019, Plaintiff has not received any payment.” 119

However, Plaintiff includes in his summary judgment evidence his own copy of Defendant’s

February 7, 2019 letter, except Plaintiff’s copy bears a faint “RECEIVED” stamp dated February

8, 2019.120

          It is unclear whether Plaintiff’s representations in the joint status advisory meant that

Plaintiff truly had not received the payment or that the payment had not financially processed

through Plaintiff’s account. Regardless, Plaintiff does not provide evidence to show the contrary,

such as corresponding bank statements. Accordingly, notwithstanding Plaintiff’s inconsistent

position on the timeliness of the appraisal payment, Plaintiff’s own evidence shows there is no

genuine issue of material fact that Plaintiff received payment on February 8, 2019.

          February 8, 2019 is clearly within 5 business days after Defendant notified Plaintiff of

payment in accordance with the Policy’s Loss Payment provision. Thus, there is no genuine issue

of material fact that the appraisal payment was timely according to the controlling Policy.

Plaintiff’s breach of contract claim on the second basis fails.

          As to the first alleged breach based on Defendant’s initial denial and/or underpayment of

the claim, the Supreme Court of Texas in Ortiz v. State Farm Lloyds, the sister case to Barbara

Technologies, held “an insurer’s payment of an appraisal award in the face of similar allegations

of pre-appraisal underpayment forecloses liability on a breach of contract claim.” 121 In other

words, “the appraisal process already resolves any dispute over the amount of loss pursuant to


118
    Dkt. No. 52 p. 9, ¶ 7(2).
119
    Dkt. No. 22 p. 1, ¶ 2.
120
    Compare Dkt. No. 30-9 with Dkt No. 39-8.
121
    No. 17-1048, 2019 WL 2710032, at *3 (Tex. June 28, 2019), reh’g denied (Dec. 13, 2019).

14 / 22
the Policy. And the difference in the adjuster’s low damage valuation and the issued appraisal

award does not equate to a breach.”122 Thus, Plaintiff’s breach of contract claim on this basis is

foreclosed because Defendant paid the claim in compliance with its obligations under the

Policy.123

          The Court GRANTS Defendant’s motion for summary judgment as to Plaintiff’s breach

of contract claim.

                         iv. Bad Faith Insurance Claims

          Plaintiff argues Defendant violated Chapter 541 of the Texas Insurance Code, specifically

§§ 541.051, 541.060, and 541.061.124 Defendant argues its “payment of the appraisal award

resolves and disposes of all claims in this lawsuit . . . [and] Plaintiff is estopped from maintaining

his breach of contract claim and extra-contractual claims as a matter of law.”125 Defendant

further argues “Plaintiff has not alleged damages beyond lost policy benefits, [and] his extra-

contractual claims must be dismissed . . . the facts giving rise to Plaintiff’s extra-contractual

claims relate solely to [Defendant’s] handling of Plaintiff’s claim and Plaintiff’s claim for policy

benefits.”126

          Plaintiff counters, arguing he “need not show that [Plaintiff] is entitled to ‘additional

policy benefits’ or an ‘independent injury’ in order to maintain his statutory bad faith claim.

Rather, [Plaintiff] need only show that he was entitled to benefits, period, and that he lost those


122
    Park Bd. Ltd. v. State Auto. Mut. Ins. Co., No. 4:18-CV-382, 2019 WL 3776450, at *4 (E.D. Tex. Aug. 12, 2019)
(citing Ortiz, 2019 WL 2710032, at *3–*4).
123
    Ortiz, 2019 WL 2710032, at *4 (“Having invoked the agreed procedure for determining the amount of loss, and
having paid that binding amount, State Farm complied with its obligations under the policy.”).
124
    Dkt. No. 24 pp. 9–10. The Court notes in the parties’ proposed Joint Pretrial Order, Plaintiff states he “has
brought claims against Defendant for violation of the Texas Insurance Code, Chapter 541 and the Texas Deceptive
Trade Practices Act. See TEX. INS. CODE 541.001 et. seq. and TEX. BUS. & COMM. CODE § 1746 et seq.” Dkt. No. 52
p. 4. Plaintiff makes no claim under the Texas Deceptive Trade Practices Act in his second amended petition. To the
extent Plaintiff now wishes to bring such claim, Plaintiff fails to provide any supporting argument or evidence.
125
    Dkt. No. 30 pp. 1–2, ¶ 1.
126
    Id. at p. 8, ¶ 23.

15 / 22
benefits as a result of an alleged statutory violation.”127 Plaintiff continues that “[o]nce shown at

trial, Dunne [sic] may be entitled to policy benefits (offset by the appraisal payment), exemplary

damages that may be trebled for a ‘knowing’ violation, prompt payment interest, and reasonable

and necessary attorneys’ fees.”128 Plaintiff asserts these “additional damages are important to

ensuring [Plaintiff] is made whole instead of forced to pay his case expenses and attorneys’ fees,

at a minimum, out of the amount [Defendant] paid pursuant to the appraisal award.”129

          Following the trail of the typo, the Court notes the plaintiff in Dunne v. Allstate Vehicle

and Property Ins. Co., which is before a different court in this District, raised this same argument

verbatim.130 Days ago, the Dunne court held, “[u]nless Dunne can show actual damages separate

from the policy benefits Allstate paid, judgment for Allstate must be rendered . . . Dunne has not

pled or proven damages separate from policy benefits and Allstate has paid all policy benefits to

which Dunne is entitled . . . .”131

          The Dunne court cited Ortiz’s holding that attorney’s fees and costs incurred in

prosecuting a suit are not considered “actual damages.”132 “Texas law is clear that attorney’s fees

and costs incurred in the prosecution or defense of a claim, although compensatory in that they

help make a claimant whole, are not damages.”133


127
    Dkt. No. 31 p. 4, ¶ 13.
128
    Id.
129
    Id.
130
     Compare Dkt. No. 31 with Dunne v. Allstate Vehicle and Property Ins. Co., No. 4:18-cv-04519, 2019 WL
2164925 (S.D.Tex.) (“As established below, Dunne need not show that he is entitled to “additional policy benefits”
or “an independent injury” to maintain his statutory claims. Rather, Dunne need only show that he was entitled to
benefits, period, and lost those benefits as a result of an alleged statutory violation. Once shown at trial, Dunne may
be entitled to policy benefits (off-set by the appraisal payment); exemplary damages up to treble damages for a
“knowing” violation; prompt payment damages, and reasonable and necessary attorneys’ fees. These additional
damages are important to ensuring Dunne is made “whole,” because currently Dunne cannot fix his property
because he is forced to pay his case expenses and attorney's fees, at a minimum, out of the amount needed to fix his
damages.”).
131
    Dunne v. Allstate Vehicle & Prop. Ins. Co., No. CV H-18-4519, 2020 WL 130101, at *2 (S.D. Tex. Jan. 10,
2020). The Court notes Plaintiff’s counsel is also counsel for the plaintiff in Dunne.
132
    Ortiz, 2019 WL 2710032, at *5.
133
    Id.

16 / 22
          Thus, this Court, bound by the Ortiz precedent and guided by Dunne’s opinion on the

same issue, finds Plaintiff improperly bases his bad faith extracontractual claims on attorney’s

fees as requested. Similarly, Plaintiff fails to show separate damages from the policy benefits

already paid by Defendant. Finally, Plaintiff provides no evidence that his requested exemplary

damages are not actual damages or separate from the policy benefits.

          The Court GRANTS Defendant’s motion for summary judgment as to Plaintiff’s

extracontractual claim.

                        v. PPCA

          Because both parties have filed motions for summary judgment on Plaintiff’s PPCA

claim, the Court addresses them together. Defendant argues Plaintiff’s PPCA claim is precluded

as the appraisal award has been timely paid.134 Despite originally agreeing his PPCA claim was

precluded given the timely appraisal payment, Plaintiff now argues Barbara Technologies allows

his PPCA claim to survive because “there is no issue of material fact regarding liability after

[Defendant] unconditionally admitted that its post-appraisal payment was for benefits due and

owed to [Plaintiff] under the policy.”135 Plaintiff argues Defendant has repeatedly “admitted the

claim is covered and paid those covered damages following appraisal” thereby foreclosing the

PPCA claim in favor of Plaintiff.136 The Court finds neither party is entitled to summary

judgment on this claim.

          Barbara Technologies provides clarity as to the relationship between deadlines statutorily

provided in the PPCA and deadlines later delineated in a contractual appraisal process.

Specifically, the Supreme Court of Texas in Barbara Technologies endeavored to determine if an

insurer’s payment of an appraisal award after rejecting the insured’s pre-suit claim precludes

134
    Dkt. No. 30 p. 9.
135
    Dkt. Nos. 36, 39.
136
    Id. at 2.

17 / 22
recovery under the PPCA.137 There, Barbara Technologies filed suit alleging violations of the

PPCA, among other claims, after the insurer investigated, evaluated, and ultimately rejected the

claim after finding the damages fell below plaintiff’s deductible. Much later, the insurer paid the

agreed appraisal award, which totaled over 55 times greater than the insurer’s original damages

finding. The insurer paid the appraisal award four business days after receiving notice from the

appraisers. Barbara Technologies received payment; amended its petition to include only a

PPCA claim; and moved for summary judgment, specifically claiming it was entitled to PPCA

statutory damages for the insurer’s failure to pay the claim within the 60-day PPCA timeframe.

The insurer filed a cross-motion for summary judgment, arguing that it timely paid the appraisal

award, and in turn, did not violate the PPCA and had no liability under the policy.

          Barbara Technologies uprooted precedent by holding an insurer’s payment of an

appraisal award neither establishes nor forecloses liability under the policy. An insurer’s

“payment of an appraisal award on a rejected claim does not subject the insurer to prompt pay

damages under section 542.060 unless and until the insurer either accepts liability under the

policy or is adjudicated liable.”138 Thus, an insured’s recovery under section 542.060 of the

PPCA requires the insured to establish: “(1) the insurer’s liability under the insurance policy, and

(2) that the insurer has failed to comply with one or more sections of the [PPCA] in processing or

paying the claim.”139 Because neither party met their burden under this new standard, the

Barbara Technologies court remanded the case to determine liability.

          Here, Plaintiff generally argues the provided language used by Defendant establishes that

Defendant “conceded that it was liable for [Plaintiff’s] insurance claim.” 140 Plaintiff attempts to


137
    Dkt. No. 39 p. 9, ¶ 32.
138
    Barbara Techs., 2019 WL 2710089, at *14.
139
    Id. at *4 (citations omitted).
140
    Dkt. No. 39 p. 12, ¶ 40.

18 / 22
distinguish his case from Barbara Technologies where “[Defendant] has admitted the claim is

covered and tendered the appraisal award to [Plaintiff] because the award was due and owed to

[Plaintiff] under his policy.”141 According to Plaintiff, Defendant “admitted four separate times

in its motion that its appraisal payment was for benefits due and owed under the policy,” which

allegedly subjects Defendant to PPCA damages per section 542.058.142 Plaintiff then cites to

“five examples,” namely, language found in Defendant’s February 7, 2019 letter and motions,

that Defendant “admitted:” (1) the appraisal payment was “an unconditional payment for ‘the

Full Cost or Replacement less deductible;’” (2) Defendant “tendered payment of the ‘full net

Replacement Cost Value;’” (3) the payment “was in compliance with the ‘Loss Payment’

provision in the policy;” and twice (4) “[Plaintiff] had received ‘the full extent of all recoverable

benefits under the subject Policy.”143 Plaintiff also argues that “[n]ot one time has [Defendant]—

like State Farm in [Barbara Technologies]—reserved its rights or defenses with a disclaimer of

liability.”144

          Defendant argues the language in the letter “does not mean that [Defendant] accepts that

the claim was covered under the policy. This means exactly what the letter states – that the


141
    Id. at p. 9, ¶ 32.
142
    Id. at p. 1–2, 5. The relevance of Plaintiff’s now direct citation to § 542.058 is not lost on the Court. Though
Plaintiff has previously generally cited to the PPCA for its claim, Plaintiff now directly cites to § 542.058. Dkt. No.
24, p. 9; Dkt. No. 39 p. 5. This is likely due to the Supreme Court of Texas’ acknowledging the issue of “whether
section 542.058’s ‘shall pay damages’ language could be the basis for [PPCA] damages for late payment,
independent of section 542.060’s limitation of [PPCA] damages to insurers ‘liable on a claim under an insurance
policy.’” Barbara Techs., 2019 WL 2710089, at *13. The Barbara Technologies court did not decide the issue but
did note the court’s history of recognizing a liability element for imposing PPCA damages. Id. (citing Lamar
Homes, Inc. v. Mid-Continent Cas. Co., 242 S.W.3d 1, 16 (Tex. 2007); Progressive Cty. Mut. Ins. Co. v. Boyd, 177
S.W.3d 919, 922 (Tex. 2005); Allstate Ins. Co. v. Bonner, 51 S.W.3d 289, 291 (Tex. 2001), judgment withdrawn
and superseded on reh’g, No. 00-0282, 2001 WL 1412951 (Tex. June 21, 2001)). Yet, the Fifth Circuit has analyzed
the relationship between the two sections and found that to recover under § 542.058, an insurer would still have to
be found liable pursuant to § 542.060. “In sum, the [PPCA] (1) imposes on insurers a series of claims-handling
deadlines, §§ 542.055–.058; and (2) enforces those deadlines by requiring insurers who fail to comply with them
(and who ultimately are liable on the claim) to pay statutory interest.” Cox Operating, L.L.C. v. St. Paul Surplus
Lines Ins. Co., 795 F.3d 496, 509 (5th Cir. 2015). Based on the foregoing, this Court will require a liability
determination for any damages under the PPCA.
143
    Dkt. No. 39 pp. 9–12.
144
    Id. at p. 12, ¶ 39.

19 / 22
appraisal process set the amount of loss under certain coverages and [Defendant] has chosen to

pay the full cost or repair or replacement less the deductible.”145 Further, Defendant states it

“tendered the full net replacement cost value set forth in the appraisal award.” In sum,

Defendant cites to each of Plaintiff’s examples and argues these statements were not admissions

of liability or acceptance that Plaintiff’s claim was covered, but rather, statements that payment

was made pursuant to the appraisal award and the appraisal award was timely paid pursuant to

the policy.146

          The Court agrees with Defendant and finds Plaintiff corrupts Barbara Technologies

ultimate holding. Barbara Technologies clearly lays out that “payment in accordance with an

appraisal is neither an acknowledgment of liability nor a determination of liability under the

policy for purposed of [PPCA] damages.”147 While Defendant may not have expressly

disclaimed liability like the insurer in Barbara Technologies, Barbara Technologies did not hold

that a disclaimer was the only liability shield available to an insurer.148 Defendant’s letter does

nothing more than detail the contractually required payment made by Defendant after the

appraisal process.

          Plaintiff improperly equates a payment under the policy to an admission of liability. 149

Plaintiff attempts to argue that “[Defendant] must produce evidence to show a genuine fact issue

that the appraisal award is not covered under the Policy or is not owed to [Plaintiff].”150 Yet,

Plaintiff seems to ignore much of Barbara Technologies and forego his own burden of proof.

Barbara Technologies repeatedly notes the appraisal process is one “included in most property



145
    Dkt. No. 41 p. 3, ¶ 4.
146
    Id.
147
    Barbara Techs., 2019 WL 2710089, at *9.
148
    See id. at *9, n. 11 (detailing the insurer’s express disclaimer of liability).
149
    Dkt. No. 42 pp. 1–3.
150
    Id. at p. 2.

20 / 22
insurance policies” and “[a]ppraisal clauses are a means of determining the amount of loss and

resolving disputes about the amount of loss for a covered claim.”151 A payment for covered loss

under the policy is not the same as an admission of liability. “[Insurer] never denied that

[insured]’s loss was covered, but merely disputed the extent of the loss and whether it met the

deductible—disputing its liability on the claim.”152 Defendant has not admitted its liability and

no proceeding to determine the validity of the claim has occurred. Plaintiff has provided no

evidence Defendant has admitted liability outside of the appraisal payment or process. Therefore,

Plaintiff cannot show entitlement to PPCA damages as a matter of law.

          As to Defendant’s motion, Barbara Technologies singlehandedly shatters the crux of

Defendant’s argument: “[A]n insurer’s payment of an appraisal award does not as a matter of

law bar an insured’s claims under the [TPPCA].”153 Barbara Technologies distinctly held the

appraisal award is not a liability determination and makes clear that claims for damages under

the PPCA are not precluded following payment of an appraisal award as liability under the

policy has not been established.

          The Court DENIES Plaintiff’s motion for partial summary judgment and Defendant’s

motion for summary judgment as to Plaintiff’s PPCA claim.

          III.   CONCLUSION

          The Court GRANTS Defendant’s “Agreed Motion to Withdraw.” The Court hereby

ORDERS David Bergen be WITHDRAWN as Plaintiff’s counsel. The Court DENIES AS

MOOT Defendant’s “Motion to Abate and Administratively Stay Case.” The Court GRANTS

IN PART and DENIES IN PART Defendant’s “Motion for Summary Judgment;” and DENIES

Plaintiff’s “Motion for Partial Summary Judgment.” The Court thus DISMISSES WITH

151
    Barbara Techs., 2019 WL 2710089, at *5.
152
    Id. at *10.
153
    Ortiz, 2019 WL 2710032, at *6 (citing Barbara Techs., 2019 WL 2710089.

21 / 22
PREJUDICE Plaintiff’s breach of contract and bad faith insurance claims against Defendant.

Only Plaintiff’s claim under the Texas Prompt Payment of Claims Act remains. The parties’ final

pretrial conference remains set for January 21, 2020 at 9:00 a.m.154

           IT IS SO ORDERED.

           DONE at McAllen, Texas, this 21st day of January, 2020.


                                                    ___________________________________
                                                               Micaela Alvarez
                                                          United States District Judge




154
      Dkt. No. 28.

22 / 22
